                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


HEALTHPLAN SERVICES, INC.,                       )
a Florida corporation,                           )
                                                 )
         Plaintiff,                              )
v.                                               )
                                                 ) CASE NO. 8:18-cv-2608-SDM-AAS
RAKESH DIXIT, FERON                              )
KUTSOMARKOS, E-INTEGRATE, INC.,                  )
KNOWMENTUM, INC, and MEDIA                       )
SHARK PRODUCTIONS, INC.                          )
                                                 )
         Defendants.                             )
                                                 )


              PLAINTIFF HEALTHPLAN SERVICES, INC.’S NOTICE OF
              WITHDRAWAL OF MOTION TO SUBSTITUTE COUNSEL

         Plaintiff HealthPlan Services, Inc. (“HealthPlan”), by and through its undersigned

counsel hereby withdraws its Motion for Substitution of Local Counsel (Doc. 263).

Attorneys Alejandro J. Fernandez and Stephen J. Leahu will continue to represent HealthPlan

as local counsel in this action, together with attorneys William H. Frankel and Andrew J.

Avsec. The Notices of Appearance filed by Andrew W. Lennox and Casey Reeder Lennox

of the law firm of Lennox Law, P.A. (“Lennox Attorneys”) were filed in connection with the

Motion for Substitution of Local Counsel, which has now been withdrawn. As the Lennox

Attorneys have not and will not represent HealthPlan as local counsel in this action, the

Notices of Appearances of Casey Lennox (Doc. 261) and Andrew Lennox (Doc. 262) should

be stricken and the Lennox Attorneys removed from the electronic service list by the clerk.



52070344;1
Dated: February 21, 2020                        Respectfully submitted,

                                                By: Alejandro J. Fernandez
                                                 Alejandro J. Fernandez
                                                 Board Certified in Intellectual Property Law
                                                 FL. Bar No.: 32221
                                                 E-mail: alejandro.fernandez@akerman.com
                                                 Stephen J. Leahu
                                                 Board Certified in Intellectual Property Law
                                                 FL. Bar No. 54037
                                                 E-mail: stephen.leahu@akerman.com
                                                 Akerman LLP
                                                 401 E. Jackson Street, Suite 1700
                                                 Tampa, FL 33602
                                                 Telephone No.: (813) 209-5055
                                                 Facsimile No.: (813) 218-5413

                                                    William H. Frankel (IL ARDC No. 3127933)
                                                    Admitted Pro Hac Vice
                                                    Andrew J. Avsec (IL ARDC No. 6292313)
                                                    Admitted Pro Hac Vice
                                                    BRINKS GILSON & LIONE, P.C.
                                                    NBC Tower, Suite 3600
                                                    455 N. Cityfront Plaza Drive
                                                    Chicago, Illinois 60611
                                                    Email: wfrankel@brinksgilson.com
                                                    Email: aavsec@brinksgilson.com
                                                    Telephone No. (312) 321-4200
                                                    Telefacsimile No. (312) 321-4299

                                                    Counsel for Plaintiff




                                CERTIFICATE OF SERVICE


         I HEREBY certify that on February 21, 2020, a true and correct copy of the foregoing

was electronically filed with the Clerk of the Court via the CM/ECF system which

transmitted it via electronic mail to all counsel of record.
52070344;1                                      2
             /s/ Alejandro J. Fernandez
               Alejandro J. Fernandez




52070344;1    3
